Exhibit 10.1
As of
May 3, 2010
JPMorgan Chase Bank, N.A.
2200 Ross Avenue, Third Floor
Dallas, Texas 75201
Attention: Kimberly A. Bourgeois

      Re: Eighth Amendment to Credit Agreement dated as of January 18, 2008
among Approach Resources Inc. (“Borrower”), JPMorgan Chase Bank, N.A. and the
institutions named therein (“Lenders”) and JPMorgan Chase Bank, N.A., as Agent
(“Agent”)

Ladies and Gentlemen:
     Reference is hereby made to that certain Credit Agreement dated as of
January 18, 2008 among Approach Resources Inc., a Delaware corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Agent (“Agent”), and the Lenders
that are signatory parties hereto (the “Lenders”), as amended by letter
amendment dated as of February 19, 2008, letter amendment dated as of May 6,
2008, Third Amendment dated as of August 26, 2008, Fourth Amendment dated as of
April 8, 2009, Fifth Amendment dated as of July 8, 2009, Sixth Amendment dated
as of October 30, 2009, Seventh Amendment dated as of February 1, 2010 and this
Eighth Amendment dated as of the date hereof (as amended, the “Loan Agreement”).
All capitalized terms herein shall have the meanings ascribed to them in the
Loan Agreement.
     Pursuant to this Eighth Amendment (the “Amendment”), Agent, Lenders and
Borrower agree, effective as of the date hereof, to amend the Loan Agreement
according to the terms and provisions set forth below.
     1. Amendment to Section 1. Defined Terms.
     (a) Effective as of the date hereof, the definition of “Maturity Date” is
deleted in its entirety and the following is substituted therefor:
     “Maturity Date means July 31, 2012.”
     (b) Effective as of the date hereof, the definition of “Pre-Approved
Contracts” is deleted in its entirety and the following is substituted therefor:
“Pre-Approved Contracts means any contracts or agreements entered into in
connection with any Rate Management Transaction which are designed to hedge,
provide a price floor for, or swap crude oil or natural gas or otherwise sell up
to 85%, or in the case of Rate Management Transactions resulting in a floor
price per barrel or mcf, not more than 100% of

 



--------------------------------------------------------------------------------



 



Borrower’s and Guarantors’ Projected Production (with oil and gas calculated
separately) for Rate Management Transactions with Termination Dates of no more
than thirty-six (36) months.”
     2. Affirmation of Borrowing Base and Commitment. As of the effective date
hereof, the Borrowing Base and Commitment under the Loan Agreement will remain
at $115,000,000, which will remain in effect until the next redetermination of
the Borrowing Base according to the terms of the Loan Agreement.
     3. Extension Fee. In consideration for Lenders’ agreement to extend the
Maturity Date, Borrower shall pay to Agent, for the ratable benefit of Lenders,
an extension fee in the amount of $287,500, calculated as 0.25% of the
Commitment now in effect.
     4. Ratification by Guarantors. Each Guarantor hereby ratifies and reaffirms
all of its obligations under its Restated Guaranty Agreement (the “Guaranty”) of
Borrower’s obligations under the Loan Agreement, as amended hereby. Each
Guarantor also hereby agrees that nothing in this Amendment shall adversely
affect any right or remedy of Lenders under the Guaranty and that the execution
and delivery of this Amendment shall in no way change or modify its obligations
as guarantor under the Guaranty. Although each Guarantor has been informed by
Borrower of the matters set forth in this Amendment and such Guarantor has
acknowledged and agreed to the same, such Guarantor understands that neither
Agent nor any Successor Agent has any duty to notify such Guarantor or to seek
such Guarantor’s acknowledgment or agreement, and nothing contained herein shall
create such a duty as to any transaction hereafter.
     5. Representations and Warranties. By executing this Amendment, Borrower
hereby represents, warrants and certifies to Lenders that, as of the date
hereof, (a) there exists no Event of Default or events which, with notice or
lapse of time, would constitute an Event of Default; (b) Borrower has performed
and complied with all agreements and conditions contained in the Loan Agreement
or the other Loan Documents which are required to be performed or complied with
by Borrower; and (c) the representations and warranties contained in the Loan
Agreement and the other Loan Documents are true in all material respects, with
the same force and effect as though made on and as of the date hereof.
     6. Confirmation and Ratification. Except as affected by the provisions set
forth herein, the Loan Agreement shall remain in full force and effect and is
hereby ratified and confirmed by all parties. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Lenders under the Loan
Agreement or the other Loan Documents.
     7. Reference to Loan Agreement. Each of the Loan Agreement and the Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement, the Loan Documents and such other documents to
the Loan Agreement shall mean a reference to the Loan Agreement as amended
hereby.

- 2 -



--------------------------------------------------------------------------------



 



     8. Assignment of Commitment. Fortis Capital Corp. (“Departing Lender”)
desires to assign all of its rights and obligations as a Lender under the Loan
Agreement to BNP Paribas. Agent and Borrower hereby consent to the assignment by
the Departing Lender of its rights and obligations as a Lender under the Loan
Agreement to BNP Paribas. Effective as of the date hereof, (a) the Commitment of
the Departing Lender shall terminate and BNP Paribas shall be deemed to have
acquired the Departing Lender’s Commitment and (b) such acquisition of the
Departing Lender’s Commitment shall be deemed to have been consummated pursuant
to the terms of the Assignment and Assumption Agreement attached as Exhibit D to
the Loan Agreement (which is incorporated herein by reference as if fully set
forth herein) as if Departing Lender and BNP Paribas had executed an Assignment
and Assumption with respect to such acquisition.
     9. Multiple Counterparts. This Amendment may be executed in a number of
identical separate counterparts, each of which for all purposes is to be deemed
an original, but all of which shall constitute, collectively, one agreement. No
party to this Amendment shall be bound hereby until a counterpart of this
Amendment has been executed by all parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.
     10. Final Agreement. THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND
ALL PROMISSORY NOTES AND OTHER LOAN DOCUMENTS EXECUTED PURSUANT THERETO OR
HERETO, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY OF
THE PARTIES.
     Please signify your acceptance to the foregoing terms and provisions by
executing a copy of this Amendment at the space provided below.

            Very truly yours,

BORROWER:

APPROACH RESOURCES INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive        Officer   

- 3 -



--------------------------------------------------------------------------------



 



         

            GUARANTORS:


APPROACH OIL & GAS INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive        Officer        APPROACH OIL & GAS (CANADA) INC.,
an Alberta, Canada corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive        Officer        APPROACH RESOURCES I, LP,
a Texas limited partnership
      By:   Approach Operating, LLC,        a Delaware limited liability
company, its general partner              By:   Approach Resources Inc.,       
a Delaware corporation, its sole member              By:   /s/ J. Ross Craft    
    J. Ross Craft, President and Chief Executive        Officer     

      ACCEPTED AND AGREED TO
effective as of the date and year
first above written:
 
    AGENT:
 
    JPMORGAN CHASE BANK, N.A.
 
   
By:
  /s/ Kimberly A. Bourgeois
 
   
 
  Kimberly A. Bourgeois, Senior Vice President —
 
  Oil & Gas Finance

- 4 -



--------------------------------------------------------------------------------



 



      LENDERS:
 
    JPMORGAN CHASE BANK, N.A.
 
   
By:
  /s/ Kimberly A. Bourgeois
 
   
 
  Kimberly A. Bourgeois, Senior Vice President —
Oil & Gas Finance
 
    THE FROST NATIONAL BANK
 
   
By:
  /s/ Alex Zemkoski
 
   
 
  Alex Zemkoski, Vice President
 
    FORTIS CAPITAL CORP., as Departing Lender
 
   
By:
  /s/ Betsy Jocher
 
   
Name:
  Betsy Jocher
 
   
Title:
  Director
 
   
By:
  /s/ Richard Hawthorne
 
   
Name:
  Richard Hawthorne
 
   
Title:
  Director
 
    BNP PARIBAS
 
   
By:
  /s/ Betsy Jocher
 
   
Name:
  Betsy Jocher
 
   
Title:
  Director
 
   
By:
  /s/ Richard Hawthorne
 
   
Name:
  Richard Hawthorne
 
   
Title:
  Director
 
    KEYBANK NATIONAL ASSOCIATION
 
   
By:
  /s/ Todd Coker
 
   
Name:
  Todd Coker
 
   
Title:
  Vice President

- 5 -